DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–17 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0185740 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
110A, 110AI, 110B, 110BI, 112, 122, 122-1, 122-2, 122-(N-1), 122-N, 210, 212, 214, 216, 222, 224, 232, 234, 236, 238, 242, and 242 are larger than the view numbers of Fig. 1. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 310, 312, 314, 314M, 316, 316M, S1, S2, S3, z1, H2, and 330 are larger than the view numbers of Fig. 6A. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 310, 312, 314, 314M, 316, 316M, S1, S2, S3, z2, H2, and 330 are larger than the view numbers of Fig. 6B. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 320, 322, 324, 326, and 328 are larger than the view numbers of Fig. 7A. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 322a, 322b, 322S, 600, 600S1, 600S2, P1, and P2 are larger than the view numbers of Fig. 7B. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 312, 314, 314M, 316, 316M, 330, 410, 420, 430, and 600 are larger than the view numbers of Fig. 8A. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Reference character(s): 312, 314, 314M, 316, 316M, 410, 420, 430, and 600 are larger than the view numbers of Fig. 8B. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
AR1, AR2, CPA, 30, and 60 are larger than the view numbers of Fig. 9. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 314 is referred to as a lever portion in paragraph [0095]. Reference character 314 is used to designate a first lever portion; and reference character 316 is used to designate a second lever portion. Reference character 314 should be referred to as a first lever potion in paragraph [0095].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the preamble, "[a] fuel cell having a structure for detachably mounting a cell-monitoring connector thereon." The preamble appears to indicate that the cell-monitoring connector is not an element of the claimed invention (i.e., a fuel cell). However, claim 1 recites, in lines 11–27, limitations directed to the cell-monitoring connector. Further, claims 2, 10, 13, and 15–17 include only limitations directed to the cell-monitoring connector. Lines 11–27 of claim 1, and claims 2, 10, 13, 15–17 appear to indicate that the cell-monitoring connector is an element of the claimed invention. Paragraphs [0098], [0113], and [0116] appear to indicate that the cell-monitoring connector is not an element of the claimed invention. Therefore, it is unclear if the cell-monitoring connector is an element of the claimed invention.
Claim 2 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.
Claims 3–6 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a respective separator." Claim 1, which claim 7 is indirectly dependent, recites the limitation "a plurality of separators." It is unclear if "a respective separator" recited in claim 7 is further limiting one of "a plurality of separators" recited in claim 1.
Claim 8 recites the limitation "the respective separator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a shift-preventing part … located near the third side of the receiving recess." The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "a shift-preventing part … located near the third side of the receiving recess" is indefinite.
Claim 9 is directly dependent from claim 8, indirectly dependent from claim 1, and include all the limitations of claims 1 and 8. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.
Claims 11 and 12 are directly or indirectly dependent from claims 1, 8, and 10, and include all the limitations of claims 1, 8, and 10. Therefore, claims 11 and 12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.
Claim 14 is directly or indirectly dependent from claims 1 and 13, and includes all the limitations of claims 1 and 13. Therefore, claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.
Claim 16 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.
Claim 17 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. It is unclear how limitations only directed to the cell-monitoring connector further limits a fuel cell.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2, 10, 13, and 15–17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 2 is directly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 2 fails to further limit the subject matter of claim 1.
Claim 10 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 10 is indirectly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 10 fails to further limit the subject matter of claim 1.
Claim 13 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 13 is directly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 13 fails to further limit the subject matter of claim 1.
Claim 15 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 15 is indirectly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 15 fails to further limit the subject matter of claim 1.
Claim 16 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 16 is indirectly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 16 fails to further limit the subject matter of claim 1.
Claim 17 recites limitations only directed to the cell-monitoring connector. The claims are directed to a fuel cell. Claim 1, which claim 17 is directly dependent, is directed to a fuel cell. The cell-monitoring connector does not appear to be an element of the fuel cell (e.g., [0098], [0113], and [0116]). Therefore, claim 17 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood (US 2018/0351182 A1).
Regarding claim 1, Hood discloses a fuel cell (1) having a structure for detachably mounting a cell-monitoring connector (40, [0050]) thereon, the fuel cell comprising:
a plurality of separators (10) arranged to be spaced apart from each other in a first direction (Fig. 2, [0037]),
each of the plurality of separators (10) comprising a receiving recess (20) arranged in one side thereof (Fig. 2, [0021]); and
a plurality of gaskets (15) respectively disposed on the plurality of separators (10) and located around the receiving recess (20, [0039]),
wherein the cell-monitoring connector (40) comprises a housing (42), and a plurality of connection terminals (41) inserted into the housing (42, [0051]);
at least a portion of the housing (41) being received in a receiving space defined by the receiving recess (20) of each of the plurality of separators (10, [0052]); and
the plurality of connection terminals (41) being connected to the plurality of separators (10), respectively (Fig. 4, [0052]), and
wherein the housing (42) comprises a body (44) inserted into the receiving space in a second direction that intersects the first direction, and a lever portion (43) 
at least a portion of the body (44) being received in the receiving space (Fig. 2, [0052]); and
the latching protrusion (43a) being latched to or separated from a corresponding gasket (15) among the plurality of gaskets (15, [0052]).
Regarding claim 2, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the lever portion (43) comprises a plurality of lever portions (43) respectively connected to opposite sides of the body (44, [0051]).
Regarding claim 3, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the receiving recess (20) has a shape that is recessed inwards from an outer edge of each of the plurality of separators (10, [0042]).
Regarding claim 4, Hood discloses all claim limitations set forth above and further discloses a fuel cell, wherein the receiving recess (24a) comprises:
a first side (23a) and a second side (23b), facing each other in the third direction (Fig. 2, [0041]); and
a third side (24a) arranged between the first side (23a) and the second side (23b, [0041]),
the third side (24a) facing the cell-monitoring connector (40, [0041), and
wherein the plurality of separators (10), each including the receiving recess (20) having the first side (23a), the second side (23b), and the third side (24a), are disposed to overlap each other in the first direction (Fig. 3, [0045]).
Regarding claim 5, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the plurality of gaskets (15) comprise a first gasket (22a) and a second gasket (22b, [0041]),
wherein the first and second gaskets (22a, 22b) are disposed to face each other in the third direction with respect to the receiving recess (20, [0041]).
Regarding claim 6, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein each of the first and second gaskets (22a, 22b) has a hook shape (30, [0044]), and
the hook shape (30) of the first gasket (22a) and the hook shape (30) of the second gasket (22b) are symmetrical to each other in the third direction with respect to the receiving recess (20, [0044]).
Regarding claim 7, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein each of the first and second gaskets (22a, 22b) comprises a first end facing the receiving recess (20) in the third direction and a second end facing an outer edge of a respective separator in the second direction (Fig. 2, [0044]),
wherein the first end is spaced apart from a respective one of the first and second sides of the receiving recess (20, Fig. 2), and
wherein the second end is spaced apart from the outer edge (Fig. 2, [0044]).
Regarding claim 8, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein each of the plurality of gaskets (15) includes a shift-preventing part (18) disposed on the respective separator (10) and located near the third side (24a) of the receiving recess (20).
Regarding claim 9, Hood discloses all claim limitations set forth above and further discloses a fuel cell, wherein each of the plurality of separators (10) comprises:
a first region in which the first gasket (22a) is disposed (Fig. 2, [0041]),
the first region being contiguous with the first side (23a) of the receiving recess (20, [0041]);
a second region in which the second gasket (22b) is disposed (Fig. 2, [0041]),
the second region being contiguous with the second side (23b) of the receiving recess (20, [0041]); and
a third region in which the shift-preventing part (18) is disposed (Fig. 2, [0041]),
the third region being contiguous with the third side of the receiving recess (20) and surrounding the receiving recess (20) together with the first region and the second region (Fig. 2, [0041]).
Regarding claim 10, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the body (44) of the housing (420 comprises a shift-preventing groove (45) to allow the shift-preventing part (18) to be inserted into the shift-preventing groove (45) in the second direction (Fig. 3, [0052]).
claim 11, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the plurality of gaskets (15) comprise a third gasket (18) including the shift-preventing part (18) disposed in the third region of each of the plurality of separators (10, [0041]),
the third gasket (18) having a straight line shape in the second direction and having a protrusion shape that protrudes in the first direction (Fig. 2, [0041]).
Regarding claim 12, Hood discloses all claim limitations set forth above and further a fuel cell:
wherein the third gasket (18) comprises a third end facing the third side of the receiving recess (20, [0041]), and
wherein the third end of the third gasket (18) is spaced apart from the receiving recess (20, Fig. 2).
Regarding claim 13, Hood discloses all claim limitations set forth above and further discloses a fuel cell, wherein the lever portion (43) comprises:
a first end portion configured to receive pressure (Fig. 3, [0052]),
the first end portion being spaced apart from an upper side of the body (44)  in the third direction (Fig. 23, [0052]);
a second end portion connected to a lower side of the body (44, Fig. 3); and
a wing portion disposed between the first end portion and the second end portion (Fig. 3, [0052]),
the wing portion having a bent shape (Fig. 3, [0052]),
wherein the latching protrusion (43) is disposed on an outer side of the wing portion of the lever portion (43, Fig. 2), and
wherein the first end portion and the latching protrusion (43) are configured to be movable in the third direction when pressed, with the second end portion as a support axis (Fig. 3, [0052]).
Regarding claim 14, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the latching protrusion (43) comprises a plurality of latching protrusions (43) spaced apart from each other at a regular interval in the first direction (Fig. 3, [0052]), and
wherein each of the plurality of separators (10) is arranged into a respective one of first slits defined between the plurality of latching protrusions (43) spaced apart from each other in the first direction (Fig. 4, [0052]).
Regarding claim 15, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the lever portions (43) include an insulating material (Fig. 3, [0054]).
Regarding claim 16, Hood discloses all claim limitations set forth above and further discloses as fuel cell:
wherein the latching protrusions (43) have a same thickness as each other in the first direction (Fig. 3, [0052]), and
wherein the first slits have a same width as each other in the first direction (Fig. 3, [0052]).
claim 17, Hood discloses all claim limitations set forth above and further discloses a fuel cell:
wherein the cell-monitoring connector (40)further comprises a terminal position assurance (44) detachably coupled to the housing (42),
the terminal position assurance (44) being configured such that the plurality of connection terminals (41) are coupled into the housing (42) in a press-fit manner (Fig. 3, [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725